Citation Nr: 0819207	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-43 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for tremors.

3.  Entitlement to service connection for muscle/nerve 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Pittsburgh, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO denied the issues on appeal.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service, and 
there is a lack of competent evidence of a nexus between a 
post service psychiatric disability and service, to include 
evidence of continuity of symptomatology.

2.  Tremors were not shown in service, and there is a lack of 
competent evidence of a nexus between post service tremors 
and service, to include evidence of continuity of 
symptomatology.

3.  Muscle/nerve disability was not shown in service, and 
there is a lack of competent evidence of a current 
muscle/nerve disability.




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated in-service, and a psychosis may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Tremors were not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

3.  Muscle/nerve disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in January and February 2004 of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, notice of what part VA will attempt to obtain, and 
for the veteran to submit any evidence he had in his 
possession that pertained to the claim. VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claims on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned.  The record, 
however, shows that any prejudice that failure caused was 
harmless, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims including VA medical records, providing the veteran 
with a hearing, and, as warranted by law, affording VA 
examinations.  The claims were readjudicated in a January 
2005 supplemental statement of the case.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
these adjudications.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.  

Service Connection

The veteran alleges that he incurred a psychiatric 
disability, tremors, and a nerve/muscle disability while in 
service.  He states that these disabilities all developed 
from the same incident, which occurred when he was on guard 
duty in Morocco.  The veteran describes that it was very hot 
out and that he developed a bad headache.  He states he fell 
down onto his knees.  He had the headaches for approximately 
one week, at which point, he developed tremors, a psychiatric 
disability, and a muscle/nerve disability.  He denies seeking 
medical treatment for these disorders inservice but states 
that he has had each of these disabilities since that time.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disability, 
tremors, and muscle/nerve disability.  The veteran's service 
medical records are silent for any complaints of or treatment 
for tremors or muscle/nerve disability.  At a May 1954 
separation examination the veteran reported worrying 
excessively about problems that occurred, but the examiner 
found the veteran to be psychiatrically normal.  Thus, the 
service medical records fail to show a diagnosis of chronic 
psychiatric or muscle/nerve disabilities or any sign of 
tremors.  This is evidence against the claims.

Also not shown in the record is evidence of a continuity of 
symptomatology following discharge from service regarding any 
of the disabilities for which the veteran is seeking service 
connection.  For example, in April 1964, the veteran filed a 
claim of entitlement to a permanent and total disability 
evaluation for pension purposes for an "unknown condition or 
conditions manifested by trembling."  He indicated that such 
symptoms began in 1962.  This is evidence against the 
veteran's current allegations that the tremors began in 
service.  The veteran's report of when the tremors began in 
the application for pension benefits is assigned a higher 
probative value than the statements he now makes, as he made 
that statement close in time to the start of his symptoms.  
The veteran's own statement shows that the tremors began many 
years after the veteran's discharge from service.  Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

An April 1964 VA hospitalization summary report shows that 
the veteran was hospitalized for anxiety reaction, which was 
treated and improved.  The veteran gave a history of 
"nervousness" over a period of four or five years.  This 
would indicate that the psychiatric disability began several 
years after the veteran's service and is evidence against the 
claim.  Id.  While the veteran also stated that he was 
nervous in the service the examiner did not link any 
diagnosed psychiatric disorder to service.

There is competent evidence that the veteran currently is 
diagnosed with an anxiety disorder and tremors, but there is 
no competent evidence of a nexus between these disabilities 
and service.  To the extent that the veteran asserts that 
these disabilities are related to his military service, the 
Board observes that as a lay person he is not competent to 
render a medical diagnosis or provide a medical nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).  Hence, 
his statements and testimony are not sufficient upon which to 
base a grant of service connection for either disability.

As to the claim of entitlement to service connection for a 
muscle/nerve disability, there is a lack of competent 
evidence of a disability.  VA provided the veteran with an 
examination in April 2004, to include an electromyograph 
(EMG) and nerve conduction studies.  The examiner noted the 
veteran had reduced sensation to pain and temperature in the 
lower extremities, but that the EMG and nerve conduction 
studies had been normal and not supportive of peripheral 
neuropathy.  She found no known muscle injuries.  In the 
absence of a diagnosis of a muscle/nerve disability, the 
Board concludes that service connection for this disability 
cannot be granted. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability 
there can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) (service connection may not be granted 
unless a current disability exists).

Consequently, the Board concludes that the preponderance of 
the evidence is against the veteran's claims.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability, tremors, and a muscle/nerve disorder is denied.

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


